Petition for rehearing.
PER Curiam.
*3433 *342This petition for a rehearing is based upon two grounds: 1st. Because this Court being equally divided as to the true construction of *343one of the clauses in the charter of appellants, the question is left practically undetermined when it arises in some subsequent case, and forthatreason arehearing should be granted, in order that this Court may call to its assistance the Circuit Judges, as provided for by sec. 12 of art. V. of the present Constitution as well as by sec. 19 of an act entitled “An-act to provide the organization of the Supreme Court, to define its powers and jurisdiction, and to provide for the appointments of its officers, and to define their duties,” approved the 19th of January, 1896. 22 Stat., 3.
It does not seem to us that this constitutes any ground for a rehearing. Both the Constitution and the statute above referred to provide for but two contingencies in which the Circuit Judges shall be called in: 1st, where a constitutional question is involved; 2d, where at least two of the Justices of this Court desire that the Circuit Judges shall be called in; and neither of these contingencies has happened in this case. It is not, and could not, be claimed that any constitutional question is involved, and two of the Justices of this Court have not expressed any desire that the Circuit Judges should be called in to assist in the determination of the question which is involved in the case under consideration. It is merely a question as to the proper construction of one of the clauses in the charter of a municipal corporation, and which it is quite natural that those who constitute such corporation should regard as a matter of so much importance as to justify the exercise of the power vested in this Court to call to their assistance the Circuit Judges for the authoritative determination of the question involved; yet that is not one of the contingencies provided for both by the Constitution and the statute, which requires the exercise of such power. It is manifest that neither the Constitution nor the statute contemplated that such a power should be exercised simply because the parties to the cause desire that the question should be authoritatively determined; for that would involve the necessity of calling in the Circuit Judges in every case where *344this Court happens to be equally divided; for if such had been the intention of the law-making power, it would have been very easy and most natural for them to say so. But they have not said so; and, on the contrary, but two contingencies have been provided for in which the power is to be exercised. In view of the expense, delay, and interference with the ordinary dutiés of the Circuit Judges, which will in many, if not most, cases result from calling the Circuit Judges to the assistance of this Court, we are not disposed to exercise the power vested in this Court, except where some grave question of public concern is involved. In this particular case, we are the less reluctant to decline to exercise the power invoked by the appellant, as it is very apparent that any doubt which may be entertained as to the scope of the powers conferred by the charter of the plaintiff corporation can so easily and readily be removed by an amendment of their charter. The secqnd ground upon which the application for rehearing is based is, that the Court overlooked the fact that in the previous charter of the plaintiff corporation language was used which clearly conferred the power claimed in this case. In the first place, a careful re-examination of the record in this case, as well as the arguments on file here, fails to show that any such fact was bi'ought to the attention of this Court; and it could scarcely be said that the Court had overlooked a fact not brought to its attention. But, in the second place, it seems to us that if the fact claimed to have been overlooked had been brought to our attention, the effect would have been to strengthen rather than weaken the argument in favor of the construction adopted by two of the members of this Court. For if the legislature had previously granted a charter to the plaintiff corporation, in terms which obvi-viously conferred the power in question, and subsequently granted the present charter in terms which, at least, were open to question, the natural inference would be that the legislature intended to restrain the power within narrower limits than those fixed by the previous charter. If the *345legislature in the former charter had conferred general police powers on the plaintiff corporation, and in the present charter has confined the scope of such general powers to the police force, the legitimate inference would be that the intention was to-restrict the powers conferred within narrower limits than those previously prescribed.
It is, therefore, ordered, that the petition for a rehearing be dismissed, and that the stay of the remittitur heretofore granted be revoked.